DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez (US 20090319243 A1).
With regards to claim 1, Suarez discloses a modelling method comprising: receiving well log data for a plurality of wells [0027]; generating a flag based at least partially on the well log data [0087]; sorting the wells into groups based at least partially on the well log data, the flag, or both [0028]; and building a model for each of the wells based at least partially on the well log data, the flag, and the groups [0029-0030, 0089].
With regards to claim 2, Suarez discloses capturing the well log data downhole using a downhole tool that is positioned in one of the wells [0050] (MWD, LWD).
With regards to claim 5, Suarez discloses predicting a formation property based at least partially on the well log data and the models [0057, 0078, 0079].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez.
With regards to claim 3, Suarez does not explicitly teach capturing the well log data at the surface of the wells. Nevertheless, those skilled in the art appreciate that well log data can either be captured beneath the surface of the well, at the surface of the well, or above the surface of the well and is generally considered a matter of design choice depending upon the needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Suarez with the claimed step in order to protect the capturing devise from the well’s harsh environment.
With regards to claim 4, Suarez discloses wherein the well log data comprises a gamma ray measurement, mud log data, and drilling data, and wherein the formation property comprises total porosity [0080], Suarez does not specifically teach determining water saturation. Nevertheless, such a characteristic was known and would have been considered obvious in view of determining a desired characteristic of the well site.
With regards to claim 6, Suarez does not explicitly teach determining an uncertainty of the formation property using one or more prediction intervals from a quantile regression forest algorithm. Nevertheless, the claimed algorithm was generally known and such a modification would have been obvious to produce a desired prediction model.
With regards to claims 7 and 9, Suarez discloses the invention according to claims 1 and 6, and performing a physical action in response to determining the formation property, the uncertainty of the formation property, or both [0025, 0057, 0068].
With regards to claim 8, Suarez discloses wherein the physical action is selected from the group consisting of: selecting an additional well to be interpreted manually, changing a trajectory of one of the wells, and varying a property of a fluid being pumped into one of the wells [0025, 0057, 0068].
With regards to claims 10-12, Suarez does not specify the claimed flag and one-class unsupervised support vector machine. However, such a modification was generally known in data analysis. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Suarez with the claimed elements to identify anomalies.
With regards to claim 13, Suarez discloses wherein the wells are sorted into the groups using a petrophysical similarity analysis that includes determining a similarity matrix using the well log data, the flag, or both [0028].
With regards to claims 14-17 and 19, Suarez does not teach the claimed group sorting and library. However, the specific group sorting techniques and updated library are considered obvious matters of design choice and would have been obvious in view of identifying a desired parameter.
With regards to claim 18, Suarez discloses wherein the formation property is selected from the group consisting of water saturation, porosity, permeability, and compressional slowness [0041].
With regards to claim 20, the non-transitory computer readable medium is suggested by the claims above and is therefore rejected accordingly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884